DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-52 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Regarding claims 43-52, the recitations relating to statistical distribution of orientations, mean of the statistical distribution, standard deviation of the statistical deviation and associated aspects therewith appear to add new matter not supported by the disclosure as originally filed.
Applicant argues that various structures described in the specification, discussion of probability and other aspects supports “statistical distribution of orientations…”. This is not found to be persuasive. None of these explanations proffered appear to directly explain how the structures, the effect, or the probability discussed are encompassing and providing support for all possible statistical distribution. While such descriptions may describe some aspects that could be construed as statistical distribution, not all statistical distribution (or even the concept per se) appears to be described in the disclosure. Applicant has further not provided any indication of an appreciation that such facets are statistical distributions or provided any support that contemplates the concept of standard deviations as being appreciated.
Regarding claim 64, the claim is to specify “volumetric number density” as an average thermodynamic property. While the specification/disclosure as originally filed does support “number density”, the disclosure does not appear to specify that this was an “average volumetric number density”. Applicant argues by citing to a wikipedia article (note footnote 1 on page 21 of the remarks) that one of skill in the art would interpret number density as an average volumetric number density. This is not found persuasive.. Of particular note, the article indicates that there can be volumetric, areal, and linear number densities. Furthermore, there does not appear to be any discussion of ‘average’. In view of the article noted, there does not inherently appear to be an understanding that number density is always understood to be average volumetric number density. Additionally, there is no establishment that at the time of the filing of the invention, Applicant had possession of specifically “average volumetric number density”. While an artisan may be able to ultimately derive which number density is involved, the disclosure as originally filed does not specify the particular number density or that it is in fact “average volumetric number density”.
Allowable Subject Matter
Claims 20-25,31-38,40-42,53-63 and 65-73 allowed.
Claims 43-52 and 64 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759